Title: To George Washington from Valentine Crawford, 24 June 1775
From: Crawford, Valentine
To: Washington, George



Dear Sir
Jacobs Creek [Pa.] June 24th 1775

I [am] verey Sorrey to Enform you I Recved a Letter from Mr Cleaveland of the 7th of June wherein he Seems to be in a good dale of destress[.] five of the Sarvents has Run a way and plagued him a good dale[.] the[y] got to the Indens towns Butt by the Esesten [assistance] of one Mr duncan a trador he has got them again and he has Sent three of them up By a Man he had hired with a Letter to My Brother willim or My Selfe to Sell them for you but the man Sold them him Selfe Som where about wheeling on his way up and Never brought them to us for £20 pen. Currency and give one years Credit which wase verey Low and he did Not Recve one Shilling which wase Contraray to Cleavelands orders to him as he wase to Rais Som Cash by the Sails for to purches provesins and I think it would be advisable if the Men they are Sold tow is Nott good to take them from them and Sell them again but the Man Shant be Stopt for want of Money for I will furnish him and will Esest Mr Simson in geting Started as quick as posable with his Canew and previsons[.] Mr Cleaveland Left Som Corn att Mr Simsons when he went down and I will get him Som Flower to Load his Canew[.] Mr Cleaveland Sank a Canew a going down and Lost five or Six Caske of Corn and Severell other things and James Mccarmick and Charls Morgen found a bag of ⟨Clo⟩ths and Severell other things a few day after as ⟨they⟩ wase a going [down] the River deliverd them to Mr Cleaveland again as the[y] New they belong to His Company By Som papers they found in the Bundle[.]

Cleaveland dose Not Mention of geting Eney but the three Sarvent he Sent to be Sold but Mr duncan told Me yesterday att fort don More that he had got the hole five that Run a way[.] docter Crakes Manager has had very Bad Luck for in the Canew that wase Sunk he Los⟨t⟩ all his papers and wase Much att a Loss to find his Land or att Least to find the Corner trees but I have Sent him all the plats and Instructions I had from the docter[.] Least a Letter I have wrote to him Should Miscarey you Can Enform him I hope to be down in Fairfax as Soon as Ever I Reap My harvest and will Setle all My acoumpt with you.
we had Chose Cometees out here and are a Raiseng Independent Company and Regu[l]a⟨te⟩ Maters the best we Can but an unhappy Confusio⟨n⟩ hapend the other day[.] the pencelvanans Came to fort pitt and tuck Major Coneley a bout Mid Night with the Sheriff and a bout 20 men and Cared him as far ⟨as⟩ Legenier the verey Night Before we wase to have the [meeting] with the Indens and Severell of the pencelvania tradors by the Indens Story wase Indevering to put Ill in the Minds of the Indens But on Majr Coneley being taken the people of Shirtee Came in in a Companey and Sceised three of the pencla. Magestrats who where Concernd in taking of Coneley—George Willson Joseph Speer and dedreck Smith and Snt them in an old Leakey Boat down to Fort fincastle under a gard Butt our Court had Now hand in this Butt it wase done by a Mob or Sett of Coneleys frends that Lives on Shirtees Creek.
But there wase all the Members of our Cometee wrote a verey Sperited Litter to the Gentlmen of pen. Cometee to demand Coneley Back and all Signd it and Sent it with an axpress on the Recpt of which they amedently Sent Majr Coneley Back and things Seemes to be a Little Modreited and I bleve the Indens wonts Nothing but peace but it Seemd to Elarm verey Much to here our grate Man wase Stole and Indeed it Elarmed us all verey Much as Majr Coneley wase the Man that had done and transacted all the besness with them before Now other parson wase So able to Setle besness with them as him So I hope you will Escuse the Lenth of My Letter and I am dr Sir your Most Hble Savet

Vale: Crawford



N.B. pleas to give my Complements to Mr Lund Washington and tell him his people is well and in a verey good wey to Make a good Crop of Corn.


V.C.
